Citation Nr: 0030710	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus with 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability as secondary to service-connected 
postoperative left ankle fracture.

3.  Entitlement to an increased evaluation for residuals of 
postoperative left ankle fracture, currently evaluated at 10 
percent.


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The issues of entitlement to service 
connection for tinnitus with headaches and entitlement to 
service connection for a left knee disability will be 
addressed in the Remand appended to this decision.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability as secondary to his service-connected 
left ankle disability.  The veteran did not appeal this 
decision within one year of the December 1994 notice of this 
determination.

2.  The evidence associated with the claims file subsequent 
to the December 1994 rating decision suggests the presence of 
a left knee disability and a relationship between that 
disability and the veteran's service-connected left ankle 
disability.  

3.  The veteran's postoperative left ankle fracture is 
productive of pain and instability with overall impairment no 
more than slight in degree.


CONCLUSIONS OF LAW

1.  An unappealed December 1994 RO decision which denied the 
veteran's claim of service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the December 1994 rating 
decision is new and material; thus, the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5105 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310(a) (2000).  
Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disorder.  Allen V Brown, 7 Vet. App. 430 (1995).

In the instant case, the RO, in a December 1994 rating 
decision, denied the veteran's claim of entitlement to 
service connection for a left knee disability as secondary to 
the veteran's service-connected left ankle disorder.  The RO 
noted that service medical records were negative for a left 
knee disability, and that there was no post-service evidence 
of record to show a disability of the left knee which was 
incurred in or aggravated by active military service or 
secondary to the veteran's service-connected left ankle 
disorder.  The veteran was notified of this determination by 
VA letter dated in December 1994, but did not appeal this 
decision.  The December 1994 RO decision which denied the 
veteran's claim for service connection for a left knee 
condition is final, as it was the last disposition in which 
the claim was finally disallowed on any basis.  The relevant 
evidence at that time consisted of the veteran's service 
medical records and a report of a VA examination dated in 
June 1993. Consequently, the evidence that must be considered 
in determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
1994 decision.  

The December 1994 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the 1994 denial includes duplicate 
copies of the veteran's service medical records; VA treatment 
records; photographs submitted by the veteran; and the report 
of a VA examination conducted in July 1998. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA had to comply with the duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).  Recent legislation has 
significantly impacted the "new and material" analysis, as 
well as claims for service connection in general, in that a 
"well-grounded" claim is no longer required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board notes that in connection with the current appeal, 
the RO found that the veteran's claim of entitlement to 
service connection for a left knee disorder was not well 
grounded.  It appears that the RO denied the claim without 
regard to the fact that the claim had been denied in a 
previous unappealed rating decision in 1994.  However, the 
Board notes that when the RO reopens and decides on the 
merits a previously denied claim, the Board is required to 
address the question of whether new and material evidence has 
been submitted to reopen the claim.  This is because the 
Board does not have jurisdiction to consider a claim which 
was previously adjudicated unless new and material evidence 
is presented, see 38 U.S.C.A. § 5108, and before the Board 
may reopen such a claim, it must so find.  What the RO may 
have determined in this regard is irrelevant, as 38 U.S.C.A. 
§ 7104 with respect to the Board's jurisdiction is not 
contingent upon the RO's determination.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Further, because the 
Board decision with respect to whether new and material 
evidence has been presented this date is favorable to the 
veteran and since the Board also has determined that this 
case must be returned to the RO for additional development, 
the Board finds that no prejudice to the veteran will result 
for the Board to proceed in this manner at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the evidence submitted, the Board notes that 
it is obvious that the duplicate service medical records may 
not serve as new and material evidence sufficient to reopen 
the veteran's claim.  The Board notes further, that while the 
VA examination report of July 1998 is new, it is not relevant 
in that the left knee was not examined.  The submitted 
photographs are also new, but not material to this claim.  
The VA outpatient treatment records are also new in that they 
are not duplicative or cumulative of previously considered 
evidence.  These records indicate that in April 1995, the 
veteran was seen after he had twisted his left knee five days 
earlier.  An x-ray of the left knee at the time was reported 
to be normal.  There is no mention that this injury was 
caused by the veteran's left ankle disability.  The diagnosis 
was trauma to the left knee.  This report is arguably 
material in that it does show some left knee symptomatology.  
However, the etiology of such is not apparent from the 
report.  Thus, the Board does not find it probative of the 
issue of whether the veteran has a chronic left knee disorder 
that is causally related to his service-connected left ankle 
disability.

As noted, however, in connection with this claim, the veteran 
has submitted a statement from Donald A. Laurenzana, M.D. 
dated in March 1998.  In this letter, Dr. Laurenzana 
indicated that he examined the veteran in March 1998 and that 
it was his opinion that there is a possible relationship 
between the veteran's past left ankle injury and his current 
chronic left knee pain.  The Board finds that this evidence 
suggests that the veteran has a current left knee disability 
related to a service-connected left ankle disability and as 
such, it is clearly probative of the central issue in this 
case.  As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim for service connection for a left knee 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
However, for reasons set forth in the REMAND, below, the 
Board finds that while the evidence, as set forth above, is 
sufficient to warrant reopening the veteran's claim, it is 
not sufficient to warrant a grant of service connection for a 
left knee disorder.  Accordingly, in accordance with VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claimant's claim for VA benefits, the Board 
finds that it is necessary to return the case to the RO for 
further development.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

II.  Left Ankle

The veteran believes that his postoperative left ankle 
fracture is more disabling than currently evaluated.  As to 
the veteran's claim for an increased rating, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Specifically, the RO 
has obtained all pertinent VA treatment records and has 
afforded the veteran a timely and comprehensive VA 
examination.  Therefore, the VA has fulfilled its duty to 
assist the veteran in developing facts that are pertinent to 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___(2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also VAOPGCPREC 36-97.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weightbearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45 (2000).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

In relation to the present appeal, an April 1995 VA x-ray of 
the left ankle showed old healed internally fixed medial 
malleolar and distal fibular fractures, with no acute 
abnormalities.  During a VA examination in July 1998, the 
veteran reported ankle pain and instability.  The pain 
increased with exercise or prolonged walking and the veteran 
was unable to participate in sports.  He required a brace on 
uneven ground and any twisting caused the ankle to collapse.

Physical examination found good alignment of the ankle and 
the knee.  There was some slight thickening of the contour, 
particularly about the medial malleolar area.  Palpation and 
percussion along the scar over the lateral course of the 
fibula produced a pain of hyperesthesia over the lateral 
border of the left foot.  Range of motion of both ankles was 
described as normal, with 15 to 20 degrees of dorsiflexion, 
45 degrees of plantar flexion, 30 degrees of eversion, and 40 
degrees of inversion.  Both ankles exhibited some laxity.  
The radiology report showed internal fixation devices in the 
fibula and tibia as well as some heterotopic ossification in 
the vicinity of the talofibular and talocalcaneal ligament.  
The talus was in good position without evidence of rocking.  
The impression of the radiologist was that there were 
probably minimal residuals of the previous fracture of the 
fibula and medial malleolus with internal fixation device in 
place.  The veteran was diagnosed with remote fracture, left 
ankle, with open reduction-internal fixation; and 
ossification, fibulocalcaneal, talofibular ligament, left 
ankle.

The veteran's postoperative left ankle fracture has been 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  Under the rating 
schedule, malunion of the tibia and fibula is rated at 10 
percent when it is characterized by slight knee or ankle 
disability.  For an increased rating to 20 percent, there 
must be moderate knee or ankle disability.  An evaluation of 
30 percent is warranted when there is marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, and 4.40 (2000), as well as range of motion, 
tenderness, and complaints of pain and instability, the Board 
finds that the veteran's left ankle disability is productive 
of no more than slight impairment.  Specifically, the veteran 
apparently has not sought medical treatment for his left 
ankle; therefore, the Board must rely solely upon the 
findings of the recent VA examination.  This examination 
documented a full range of motion, some laxity, and some 
ossification.  While the veteran has complained of some 
impairment in performing more strenuous activities, there has 
been no showing that the ankle impairs his employment or 
activities of daily living to a degree greater than that 
contemplated by the currently assigned rating.  Accordingly, 
the Board finds that the criteria for the next higher 
evaluation have not been met.

Higher evaluations for ankle disabilities are provided for 
under alternative Diagnostic Codes.  However, there is no 
evidence of ankylosis, marked limitation of motion, os 
calcis, or astragalus of the left ankle.  See Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274.  Accordingly, the Board 
finds that the veteran is entitled to a 10 percent 
evaluation, but no more than a 10 percent evaluation, for his 
service-connected left ankle disability.

The Board observes that the veteran has requested a separate 
evaluation for arthritic pain, weakness, and instability of 
the ankle.  The Board finds that Diagnostic Code 5262 
contemplates this symptomatology and that a separate rating 
would amount to pyramiding in this case.  See 38 C.F.R. 
§ 4.14 (2000).  As noted above, the assignment of a 10 
percent evaluation in this case contemplates the veteran's 
pain and functional limitation of the left ankle.  As such, 
there is no additional disability shown which has not been 
rated.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disorder as secondary to a service-connected left ankle 
disorder is reopened, and to this extent only, the veteran's 
appeal is granted.

An evaluation in excess of 10 percent for postoperative left 
ankle fracture is denied.


REMAND

A preliminary review of the record reveals that additional 
development by the RO is necessary before the Board may 
proceed with further appellate review.  As to the veteran's 
claim of entitlement to service connection for tinnitus, the 
veteran believes that it is due to acoustic trauma sustained 
during active duty as a naval gunner.  The veteran's service 
medical records, including physical examinations and 
audiograms, contain no complaint or finding of tinnitus with 
headaches.  In April 1998, the veteran submitted pictures of 
himself aboard ship and claimed that he was constantly 
exposed to hazardous noise produced by equipment and 
weaponry.

Available VA outpatient records show no treatment for 
tinnitus.  During a VA audiological evaluation in July 1998, 
the examiner found the pure tone thresholds of both ears to 
be within normal limits, with excellent speech discrimination 
scores.  The examiner offered no opinion as to whether the 
veteran, in fact, had tinnitus or its possible relationship 
to active service.

As to the veteran's claim of entitlement to service 
connection for a left knee disability, he believes that it 
was caused by his service-connected left ankle.  VA 
outpatient records show that the veteran presented in April 
1995 with complaints of recently twisting his left knee.  
Examination of the knee showed very little swelling, good 
range of motion, and slight popping with flexion.  The x-ray 
of the knee joint appeared normal with no joint effusion, 
fracture, or dislocation.  The impression was trauma to the 
left knee.

A March 1998 letter from Donald A. Laurenzana, M.D., stated 
that he had examined the veteran and that he believed there 
was a possible relationship between the veteran's past ankle 
injury and his present chronic knee pain.  The VA examination 
of July 1998 essentially made no findings regarding the left 
knee.

As noted above, in the course of this appeal, the laws 
pertaining to well-grounded claims were eliminated and new 
provisions enacted which require VA to provide the veteran 
with assistance in developing his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (2000).  In view of the foregoing, it is the Board's 
opinion that the above issues should be returned to the RO to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 prior to any further appellate review.  Specifically, 
the RO must, at the very least, afford the veteran a VA 
examination and obtain additional VA treatment records and 
identified private records.  However, the RO is requested to 
review the entire file and undertake any development 
necessary to comply with the Veterans Claims Assistance Act 
of 2000.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable. 
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran's left knee and tinnitus.

2.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all private medical records pertaining to 
the treatment of the veteran's left knee 
and tinnitus.  In particular, the RO 
should obtain any records utilized by Dr. 
Laurenzana.

3.  Thereafter, the RO should schedule 
the veteran for comprehensive orthopedic 
and audiologic examinations.  Since it is 
important "that each disability be viewed 
in relation to its history," 38 C.F.R. 
§ 4.1 (2000), the examiners must be 
provided with the veteran's claims file.  
The examiners are requested to review all 
pertinent records in the claims file, 
including the service medical records, 
and the medical opinions of all private 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
All clinical findings and subjective 
complaints should be reported in detail.  
The examiners are requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's current 
disabilities.  In so doing, the examiners 
should provide opinions as to whether it 
is at least as likely as not that any 
current left knee disability or tinnitus 
is related to the veteran's period of 
active service.  In particular, it should 
be determined whether any left knee 
disability is related to or aggravated by 
the service-connected left ankle.  The 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence 
and argument on the matters the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals



 


- 6 -


